United States Court of Appeals
                                                                                                    Fifth Circuit
                                                                                                   F I L E D
                        IN THE UNITED STATES COURT OF APPEALS
                                                                                                  December 9, 2004
                                       FOR THE FIFTH CIRCUIT
                                                                                              Charles R. Fulbruge III
                                                                                                      Clerk
                                         _____________________

                                              No. 04-60450
                                         _____________________


VERANDA BEACH, LLC,                                                                        Plaintiff-Appellant,

                                                     versus

RLI INSURANCE COMPANY,                                                                   Defendant-Appellee.



                        ____________________________________________

                            Appeal from the United States District Court
                               for the Southern District of Mississippi
                                         (1:02-CV-110-Ro)
                        ____________________________________________


Before GARZA, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

        AFFIRMED. See 5TH CIR. R. 47.6.




_________________
        *Pursuant to 5TH CIR.R.47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR.R.47.5.4.